DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 Claims Rejections – 35 USC § 112
        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation “pulse interval is in a range of 0.5 second to 2.5 second.” The scope of this limitation cannot be readily determined from the claim language or the specification. For example, it is not clear from the claim language or the written description if the ‘recited pulse intervals’ is directed to interval/time between consecutive pulses, called pulse repetition time (PRT), which is equal to the reciprocal of the pulse repetition frequency (PRF). Note: in this Office Action, the recited limitation is treated as pulse repetition time (PRT).
Appropriate correction is required.

Double Patenting
Claims 1-22 of this application is patentably indistinct from claims 1-22 of Application No. 16/436,739. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/436,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the two applications are directed to indistinct/analogous photothermal treatment system and methods for damaging a target embedded in a medium .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 , 6, 11-are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullmer et al., U.S. Patent No. 5,968,034 (hereinafter “Fullmer”).
Regarding claims 1 and 14, Fulmer discloses a photothermal treatment dermatological system and methods for damaging a target (e.g., hair follicles, collagen fibers, etc.) embedded in a medium/dermal tissue (see the abstract and col. 4, lines 11-21), the system including a controller (see col. 9, lines 35-39), and a photothermal treatment unit including a light source/filament lamp 100 (see Fig. 1), wherein the controller is configured for administering a treatment protocol, and wherein the treatment protocol is administered using the light source at a preset power and pulse timing setting (see col. 4, lines 24-31).
Regarding claim 2, Fullmer teaches that the treatment includes a method of preconditioning for preheating the target/subsurface tissue and medium, wherein preheating and the photothermal radiation are both administered using the filament lamp, without 
Regarding claims 3 and 15, the system further includes a cooling unit, wherein the treatment procedure further includes a method of cooling the medium/skin while administering the photo-thermal treatment to the target (see col. 8, lines 29-41 and claim 38).
Regarding claim 4, during treatment, the light source provides a series of light pulses at a preset power level, pulse length, and pulse intervals as broadly as claimed (see Fig. 2; col. 6, lines 21-33, and col. 7, lines 43-54).
Regarding claim 6, the present pulse width is in the range of at least about 10 millisecond to 1000 milliseconds (see col. 6, lines 29-31).
Regarding claims 11 and 16, a temperature of the treatment medium/skin is less than a damage threshold for the skin, and the target is heated to a temperature greater than a damage threshold for the target (see col. 8, lines 29-41, and col. 9, lines 16-29).
Regarding claims 12 and 17,  in at least one embodiment, Fullmer teaches the skin surface is cooled to a very low temperature to prevent thermal damage to the skin (see col. 9, lines 4-7). He Further teaches that the target temperature is heated up to 65 0C to shrink/damage the target tissue (see col. 9, lines 55-60).
Regarding claim 13 and 18, Fullmer further teaches the treatment system comprises one or more thermal sensing adapted to measure of the skin to obtain feedback control signals (see col. 8, lines, 54-58). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 7 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fullmer in view of Anderson et al., U.S. Patent No. 6,997,923 (hereinafter “Anderson”).
Regarding claim 7, Fullmer does not teach the pulse repetition interval IPRI) as claimed. However, the examiner takes an official notice that the use of PRI in the recited range during dermatological treatment is known in the art (e.g., Owens et al., Publ. No. U.S. 2012/0010684, disclose light-based dermatological treatment device and method using a pulsed light, wherein the PRI is greater or equal to 2 seconds based on thermal relaxation time of the skin tissue (see Pars. 0012, and claim 33); Jones et al., U.S. Pat. No. 9,028,469, also disclose a method of treating cellulite using a pulsed treatment light, wherein the light pulses are delivered over a time interval of between  about 0.1 second to 20 seconds, (see col. 3, lines 50-53)).
Regarding claims 8-10, Although Fullmer, described above, teaches methods for delivering the treatment light to the target region, he does not teach a fashion of scanning the light over the target region as claimed. Nonetheless, the examiner notes that techniques of scanning treatment energy/light over a target region is well known in the art.  Anderson discloses an alternative photothermal system and methods of use for scanning the treatment light pulses over target skin surface, including a treatment matrix of 2-by-1 or larger segments, e.g., treatment area 214 in Fig. 22A (see Figs. 1-3, 7-9B, 22A, col. 7, lines 27-33, col. 17 line 53 through col. 18 line 16). Therefore, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Fullmer in view of Anderson to deliver/scan .
Claims 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fullmer in view of Nelson et al., U.S. Patent No. 6,171,301 (hereinafter “Nelson”).
Fullmer, described above, further discloses the treatment system comprises one or more thermal sensing means adapted to measure of the skin to obtain feedback control signals (see col. 8, lines, 54-58). However, he does not specifically teach the sensing means is adapted to monitor a temperature of the medium/skin as the light pulses are delivered to the skin. However, measuring the temperature of target skin tissue during thermal treatment is known in the art. Nelson discloses alternative photo-thermal treatment device for damaging a target embedded in a medium/skin, the system comprising a treatment laser source 30, a cryogenic spurt delivery element 22, an IR detector 26 configured to detect the skin surface temperature before, during and after the cryogenic spurt and laser pulses (see the abstract, Fig. 3, and col. 5, lines 52-56). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Fullmer in view Nelson to measure/detect the temperature of the skin surface during treatment. Monitoring the temperature of the skin surface would prevent or at least reduce unwanted thermal damage to the skin surface.
Regarding the limitations for automatically initiating and automatically terminating the photo-thermal treatment recited in claims 19 and 21, respectively, “the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached references:
Owens et al., Pub. No. U.S. 2012/0010684.
Tankovick et al., U.S. Pat. No. RE42,594.
Altshuler et al., Pub. No. U.S. 2007/0038206
Tankovick et al.,  Pub. No. U.S. 2011/0160712.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 23, 2022